Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements submitted on 07/08/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The following is the examiners reasons for allowance:

In addition to the remarks filed 06/30/2022, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1 and 19 when taken in the context of the claims as a whole.  Specifically, the combination of a device comprising: a processor; and a memory configured to store instructions executable by the processor, wherein the processor is configured to execute the instructions to: extract pieces of context information from displayed data based on an application, which is being executed by the device, wherein, the context information includes at least one of a photograph, picture, or text included in the displayed data, identify at least one face as a first identifier from a first context information and keywords as a second identifier and a third identifier, from a second context information, wherein, the first context information is at least one of the photograph or the picture and the second context information is the text, search for a plurality of recommended contacts related to the first identifier, the second identifier, and the third identifier, identify priorities of the plurality of recommended contacts, identify which application is to be linked to the each of the plurality of recommended contacts, and control to display the plurality of recommended contacts according to the priorities, and icons of applications linked to each of the plurality of recommended contacts together, wherein, at least one of size and color of each of the plurality of recommended contacts and each of the icons of applications linked thereto is differently displayed according to the priorities.
At best the prior arts of record, specifically, Faiman et al. (US 20120330993 A1 hereinafter Faiman) teaches monitoring and recognizing names etc. (extracts pieces of context) in messaging program (displayed text) and searches a name database (see ¶6, ¶36-38). Faiman further teaches ranking and ordering names based of data (see ¶41). Hewinson (US 8744995 B1) identifies two different identifiers (name, etc) in a message based on found context "mom", "mommy" and "buddy" (see Fig. 4 and Col. 10-11 ln. 54-02). Akutagawa; Christine E. et al. (US 20160232625 A1) teaches identifying face, text and other context within an image (see ¶72)
Newly cited art Kadiyala; Pavan Kumar (US 20180032585 A1) teaches bolding, highlighting or coloring contact in a list according to priority (see ¶92). Jiang (US 10324583 B2) teaches application icons with different size color associated with a contact (Col. 17 Ln. 5-11)
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1 and 19 as a whole.
Thus, claims 1 and 19 are allowed over the prior art of record.
Claims 2-9, 11-16 and 20 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the Remarks recited on 06/30/2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEAU D SPRATT/Primary Examiner, Art Unit 2143